      Case 6:19-cv-01523-TJM-ATB Document 24 Filed 05/13/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION

IN RE: C. R. BARD PELVIC REPAIR                    )
SYSTEM PRODUCTS LIABILITY                          )       Master File No. 2:10-md-02187
LITIGATION                                         )       MDL No. 2187
                                                   )
THIS DOCUMENT RELATES TO:                          )
                                                   )       JOSEPH R. GOODWIN
Eunice Arruda                                      )       U.S. DISTRICT JUDGE
v.                                                 )
C.R. Bard, Inc.                                    )
Case No. 2:12-cv-8880                              )

                     PLAINTIFF’S MOTION TO EXCLUDE THE
                  OPINIONS OF STEPHANIE MOLDEN, M.D., FACOG

       For the reasons set forth in Plaintiff’s Memorandum of Law in Support of Motion,

Plaintiff Eunice Arruda respectfully requests that the Court enter an order excluding the expert

testimony proffered by defense expert witness, Stephanie Molden, M.D., FACOG.


Dated: May 13, 2019                                Respectfully submitted,

                                                   s/ Merritt E. Cunningham
                                                   Michael G. Stag, LSBA No. 23314
                                                   Merritt E. Cunningham, LSBA No. 32843
                                                   STAG LIUZZA, L.L.C.
                                                   365 Canal Street, Suite 2850
                                                   New Orleans, Louisiana 70130
                                                   (504) 593-9600 Telephone
                                                   (504) 593-9601 Facsimile
                                                   mstag@stagliuzza.com
                                                   mcunningham@stagliuzza.com
       Case 6:19-cv-01523-TJM-ATB Document 24 Filed 05/13/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of May, 2019, I electronically filed the foregoing

Certificate of Service with the Clerk of Court using the CM/ECF system which will send

notification of such filing to all attorneys of record.



                                                          /s/ Merritt E. Cunningham
                                                          Merritt E. Cunningham
